                  Case: 1:18-cv-01836-DCN Doc #: 17 Filed: 11/20/18 1 of 1. PageID #: 101


                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO

           Thompson et al.
                                                                CIVIL CASE NO. 1:18-CV-01836

                            vs.
                                                                JUDGE       Donald C. Nugent
           Lifewatch Inc.

                                             PRAECIPE FOR ISSUANCE

                   ORIGINAL SUMMONS

                   ALIAS SUMMONS

                   THIRD PARTY SUMMONS

                    CERTIFICATE OF JUDGMENT LIEN UPON LANDS AND TENEMENTS §2329.02 ORC

                   CERTIFICATE OF JUDGMENT FOR REGISTRATION IN ANOTHER DISTRICT

                   WRIT OF EXECUTION

                   OTHER (Please Specify) Service by Regular Mail




           Document to be issued should be uploaded as an attachment to the Praecipe.

           If service of summons will be done by certified or ordinary mail, see Local Rule 4.2.




                    Date: 11/20/18                               By:   s/ Jonathan Hilton


                                                                 Attorney for Plaintiffs Angela and Brian Thompson



revised 02/2009
